                    Case 21-04679            Doc 1       Filed 04/09/21 Entered 04/09/21 00:56:17                              Desc Main
                                                           Document     Page 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                WCOP, Inc.

2.   All other names debtor
     used in the last 8 years
                                  Windy City Market
     Include any assumed          DBA Windy City Produce
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3340 N. Pulaksi Road
                                  Chicago, IL 60641
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-04679                Doc 1      Filed 04/09/21 Entered 04/09/21 00:56:17                                    Desc Main
                                                              Document     Page 2 of 13
Debtor    WCOP, Inc.                                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                    Case 21-04679                   Doc 1         Filed 04/09/21 Entered 04/09/21 00:56:17                                Desc Main
                                                                    Document     Page 3 of 13
Debtor    WCOP, Inc.                                                                                      Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 21-04679    Doc 1        Filed 04/09/21 Entered 04/09/21 00:56:17                      Desc Main
                                                    Document     Page 4 of 13
Debtor   WCOP, Inc.                                                                  Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                    Case 21-04679            Doc 1       Filed 04/09/21 Entered 04/09/21 00:56:17                                Desc Main
                                                           Document     Page 5 of 13
Debtor    WCOP, Inc.                                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 8, 2021
                                                  MM / DD / YYYY


                             X   /s/ Pasquale Lucchetto a/k/a Joseph Luccetto                             Pasquale Lucchetto a/k/a Joseph Luccetto
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ J. Kevin Benjamin ARDC #:                                             Date April 8, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 J. Kevin Benjamin ARDC #: 6202321
                                 Printed name

                                 Benjamin Legal Services PLC
                                 Firm name

                                 1016 W. Jackson Blvd.
                                 Chicago, IL 60607-2914
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (312) 853-3100                Email address      attorneys@benjaminlaw.com

                                 ARDC #: 6202321 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                      Case 21-04679                    Doc 1         Filed 04/09/21 Entered 04/09/21 00:56:17                                      Desc Main
                                                                       Document     Page 6 of 13

 Fill in this information to identify the case:
 Debtor name WCOP, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Caymus Funding,                                                                                                    $250,000.00                        $0.00            $250,000.00
 Inc.
 Attn: Cliff Hardwick,
 President
 3550 George
 Busbee Pkwy NW,
 S-225
 Kennesaw, GA
 30144
 Crystal Lake Bank &                                             5417997 lender                                     $492,898.04                        $0.00            $492,898.04
 Trust Company                                                   FIRS Number
 A Wintrust
 Community Bank
 70 N. Williams Street
 Crystal Lake, IL
 60014
 Vox Funding LLC                                                                                                    $347,500.00                        $0.00            $347,500.00
 132 E 43rd St.
 Suite 311
 New York, NY
 10017-4049




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-04679                    Doc 1          Filed 04/09/21 Entered 04/09/21 00:56:17                Desc Main
                                                                   Document     Page 7 of 13




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      WCOP, Inc.                                                                                   Case No.
                                                                                  Debtor(s)              Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                                     9




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:       April 8, 2021                                             /s/ Pasquale Lucchetto a/k/a Joseph Luccetto
                                                                       Pasquale Lucchetto a/k/a Joseph Luccetto/President
                                                                       Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 21-04679   Doc 1   Filed 04/09/21 Entered 04/09/21 00:56:17   Desc Main
                              Document     Page 8 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      AP Markets, Inc/dba Windy City Prod
                      c/o Pasquale Luchetto, President
                      4700 N. Chester Avenue
                      Chicago, IL 60656


                      Caymus Funding, Inc.
                      Attn: Cliff Hardwick, President
                      3550 George Busbee Pkwy NW, S-225
                      Kennesaw, GA 30144


                      Chuhak & Tecson, PC
                      Attn: Nicholas J. Schuler, Jr.
                      30 S. Wacker Drive, Suite 2600
                      Chicago, IL 60606


                      Crystal Lake Bank & Trust Company
                      A Wintrust Community Bank
                      70 N. Williams Street
                      Crystal Lake, IL 60014


                      Crystal Lake Bank & Trust Company
                      9801 W. Higgins, Box 48
                      Rosemont, Illinois
                      Des Plaines, IL 60018


                      Pasquale Lucchetto
                      4700 N. Chester Avenue
                      Chicago, IL 60656


                      US Small Business Administration
                      409 3rd Street, SW
                      Washington, DC 20416


                      Valor Trust
                      aka Valor Financial Services LLC
                      1911 Rohlwing Rd Ste A
                      Rolling Meadows, IL 60008-1397


                      Vox Funding LLC
                      132 E 43rd St.
                      Suite 311
                      New York, NY 10017-4049
                 Case 21-04679                    Doc 1          Filed 04/09/21 Entered 04/09/21 00:56:17                Desc Main
                                                                   Document     Page 9 of 13



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      WCOP, Inc.                                                                                   Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for WCOP, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 8, 2021                                                       /s/ J. Kevin Benjamin ARDC #:
 Date                                                                J. Kevin Benjamin ARDC #: 6202321
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for WCOP, Inc.
                                                                     Benjamin Legal Services PLC
                                                                     1016 W. Jackson Blvd.
                                                                     Chicago, IL 60607-2914
                                                                     (312) 853-3100 Fax:(312) 577-1707
                                                                     attorneys@benjaminlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 21-04679                    Doc 1          Filed 04/09/21 Entered 04/09/21 00:56:17                                 Desc Main
                                                                  Document     Page 10 of 13

                                      STATEMENT OF INFORMATION REQUIRED BY 11 U.S.C. §341

INTRODUCTION
Pursuant to the Bankruptcy Reform Act of 1994, the Office of the United States Trustee, United States Department of Justice, has prepared this information sheet to help
you understand some of the possible consequences of filing a bankruptcy petition under chapter 7 of the Bankruptcy Code. This information is intended to make you
aware of...

(1)         the potential consequences of seeking a discharge in bankruptcy, including the effects on credit history;
(2)         the effect of receiving a discharge of debts
(3)         the effect of reaffirming a debt; and
(4)         your ability to file a petition under a different chapter of the Bankruptcy Code.

There are many other provisions of the Bankruptcy Code that may affect your situation. This information sheet contains only general principles of law and is not a
substitute for legal advice. If you have questions or need further information as to how the bankruptcy laws apply to your specific case, you should consult with your
lawyer.

WHAT IS A DISCHARGE?
The filing of a chapter 7 petition is designed to result in a discharge of most of the debts you listed on your bankruptcy schedules. A discharge is a court order that says
you do not have to repay your debts, but there are a number of exceptions. Debts which may not be discharged in your chapter 7 case include, for example, most taxes,
child support, alimony, and student loans; court-ordered fines and restitution; debts obtained through fraud or deception; and personal injury debts caused by driving
while intoxicated or taking drugs. Your discharge may be denied entirely if you, for example, destroy or conceal property; destroy, conceal or falsify records; or make a
false oath. Creditors cannot ask you to pay any debts which have been discharged. You can only receive a chapter 7 discharge once every eight (8) years.

WHAT ARE THE POTENTIAL EFFECTS OF A DISCHARGE?
The fact that you filed bankruptcy can appear on your credit report for as long as 10 years. Thus, filing a bankruptcy petition may affect your ability to obtain credit in
the future. Also, you may not be excused from repaying any debts that were not listed on your bankruptcy schedules or that you incurred after you filed for bankruptcy.

WHAT ARE THE EFFECTS OF REAFFIRMING A DEBT?
After you file your petition, a creditor may ask you to reaffirm a certain debt or you may seek to do so on your own. Reaffirming a debt means that you sign and file
with the court a legally enforceable document, which states that you promise to repay all or a portion of the debt that may otherwise have been discharged in your
bankruptcy case. Reaffirmation agreements must generally be filed with the court within 60 days after the first meeting of the creditors.

Reaffirmation agreements are strictly voluntary — they are not required by the Bankruptcy Code or other state or federal law. You can voluntarily repay any debt
instead of signing a reaffirmation agreement, but there may be valid reasons for wanting to reaffirm a particular debt.

Reaffirmation agreements must not impose an undue burden on you or your dependents and must be in your best interest. If you decide to sign a reaffirmation
agreement, you may cancel it at any time before the court issues your discharge order or within sixty (60) days after the reaffirmation agreement was filed with the
court, whichever is later. If you reaffirm a debt and fail to make the payments required in the reaffirmation agreement, the creditor can take action against you to
recover any property that was given as security for the loan and you may remain personally liable for any remaining debt.

OTHER BANKRUPTCY OPTIONS
You have a choice in deciding what chapter of the Bankruptcy Code will best suit your needs. Even if you have already filed for relief under chapter 7, you may be
eligible to convert your case to a different chapter.

Chapter 7 is the liquidation chapter of the Bankruptcy Code. Under chapter 7, a trustee is appointed to collect and sell, if economically feasible, all property you own
that is not exempt from these actions.

Chapter 11 is the reorganization chapter most commonly used by businesses, but it is also available to individuals. Creditors vote on whether to accept or reject a plan,
which also must be approved by the court. While the debtor normally remains in control of the assets, the court can order the appointment of a trustee to take possession
and control of the business.

Chapter 12 offers bankruptcy relief to those who qualify as family farmers. Family farmers must propose a plan to repay their creditors over a three-to-five year period
and it must be approved by the court. Plan payments are made through a chapter 12 trustee, who also monitors the debtor’s farming operations during the pendency of
the plan.

Finally, chapter 13 generally permits individuals to keep their property by repaying creditors out of their future income. Each chapter 13 debtor writes a plan which
must be approved by the bankruptcy court. The debtor must pay the chapter 13 trustee the amounts set forth in their plan. Debtors receive a discharge after they
complete their chapter 13 repayment plan. Chapter 13 is only available to individuals with regular income whose debts do not exceed $1,677,125 ($419,275 in
unsecured debts and $1,257,850 in secured debts).

AGAIN, PLEASE SPEAK TO YOUR LAWYER IF YOU NEED FURTHER INFORMATION OR EXPLANATION,
INCLUDING HOW THE BANKRUPTCY LAWS RELATE TO YOUR SPECIFIC CASE.

 Date April 8, 2021                                                   Signature      /s/ Pasquale Lucchetto a/k/a Joseph Luccetto
                                                                                     Pasquale Lucchetto a/k/a Joseph Luccetto
                                                                                     President




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
    Case 21-04679                    Doc 1           Filed 04/09/21 Entered 04/09/21 00:56:17   Desc Main
                                                      Document     Page 11 of 13

                                                     11 U.S.C. § 527(a)(2) Disclosure

In accordance with section 527(a)(2) of the Bankruptcy Code, be advised that:

1. All information that you are required to provide with a bankruptcy petition and during a
   bankruptcy case must be complete, accurate, and truthful.

2. All assets and liabilities must be completely and accurately disclosed, with the replacement
   value of each asset as defined in section 506 listed after reasonable inquiry to establish such
   value.

3. Current monthly income, the amounts specified in the “means test” under section 707(b)(2),
   and disposable income in chapter 13 cases must be stated after reasonable inquiry.

4. Information that you provide during your bankruptcy case may be audited, and the failure to
   provide such information may result in dismissal of the case or other sanction, including a
   criminal sanction.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                               Best Case Bankruptcy
    Case 21-04679                    Doc 1           Filed 04/09/21 Entered 04/09/21 00:56:17   Desc Main
                                                      Document     Page 12 of 13

               IMPORTANT INFORMATION ABOUT BANKRUPTCY ASSISTANCE
                SERVICES FROM AN ATTORNEY OR BANKRUPTCY PETITION
                                    PREPARER.

If you decide to seek bankruptcy relief, you can represent yourself, you can hire an attorney to
represent you, or you can get help in some localities from a bankruptcy petition preparer who is
not an attorney. THE LAW REQUIRES AN ATTORNEY OR BANKRUPTCY PETITION
PREPARER TO GIVE YOU A WRITTEN CONTRACT SPECIFYING WHAT THE
ATTORNEY OR BANKRUPTCY PETITION PREPARER WILL DO FOR YOU AND HOW
MUCH IT WILL COST. Ask to see the contract before you hire anyone.

The following information helps you understand what must be done in a routine bankruptcy case
to help you evaluate how much service you need. Although bankruptcy can be complex, many
cases are routine.

Before filing a bankruptcy case, either you or your attorney should analyze your eligibility for
different forms of debt relief available under the Bankruptcy Code and which form of relief is
most likely to be beneficial for you. Be sure you understand the relief you can obtain and its
limitations. To file a bankruptcy case, documents called a Petition, Schedules, and Statement of
Financial Affairs, and in some cases a Statement of Intention, need to be prepared correctly and
filed with the bankruptcy court. You will have to pay a filing fee to the bankruptcy court. Once
your case starts, you will have to attend the required first meeting of the creditors where you may
be questioned by a court official called a 'trustee' and by creditors.

If you choose to file a chapter 7 case, you may be asked by a creditor to reaffirm a debt. You
may want help deciding whether to do so. A creditor is not permitted to coerce you into
reaffirming your debts.

If you choose to file a chapter 13 case in which you repay your creditors what you can afford
over 3 to 5 years, you may also want help with preparing your chapter 13 plan and with the
confirmation hearing on your plan which will be before a bankruptcy judge.

If you select another type of relief under the Bankruptcy Code other than chapter 7 or chapter 13,
you will want to find out what should be done from someone familiar with that type of relief.

Your bankruptcy case may also involve litigation. You are generally permitted to represent
yourself in litigation in bankruptcy court, but only attorneys, not bankruptcy petition preparers,
can give you legal advice.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                               Best Case Bankruptcy
                         Case 21-04679                    Doc 1          Filed 04/09/21 Entered 04/09/21 00:56:17                                    Desc Main
                                                                          Document     Page 13 of 13
        B2000 (Form 2000) (12/20)
                                            REQUIRED LISTS, SCHEDULES, STATEMENTS AND FEES
                                                                                 Voluntary Chapter 11 Case

                     Filing fee of $1,167. If the fee is to be paid in installments, the debtor must be an individual and must file a signed application for court approval. Official
                     Form 103A and Fed.R.Bankr.P. 1006(b).

                     Administrative fee of $571. If the debtor is an individual and the court grants the debtor's request, this fee is payable in installments.

                     United States Trustee quarterly fee. The debtor, or trustee if one is appointed, is required also to pay a fee to the United States trustee at the conclusion of
                     each calendar quarter until the case is dismissed or converted to another chapter. The calculation of the amount to be paid is set out in 28 U.S.C. 1930(a)(6).
                     As authorized by 28 U.S.C. § 1930(a)(7), the quarterly fee is paid to the clerk of court in chapter 11 cases in Alabama and North Carolina.

                     Voluntary Petition For Individuals Filing For Bankruptcy (Official Form 101) or Voluntary Petition for Non-Individuals Filing For Bankruptcy
                     (Official Form 201) ; Names and addresses of all creditors of the debtor. Must be filed WITH the petition. Fed.R.Bankr.P. 1007(a)(1).

                     Notice to Individual Debtor with Primarily Consumer Debts under 11 U.S.C. § 342(b) (Director's Form 2010), if applicable. Required if the debtor is an
                     individual with primarily consumer debts. The notice must be GIVEN to the debtor before the petition is filed. Certification that the notice has been given
                     must be FILED with the petition or within 15 days. 11 U.S.C. §§ 342(b), 521(a)(1)(B)(iii), 1112(e). Official Form 101 contains spaces for the certification.

                     Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119). Required if a "bankruptcy petition preparer" prepares the
                     petition. Must be submitted WITH the petition. 11 U.S.C. § 110(b)(2).

                     Statement About Your Social Security Number (Official Form 121). Required if the debtor is an individual. Must be submitted WITH the petition.
                     Fed.R.Bankr.P. 1007(f).

                     Credit Counseling Requirement (Official Form 101); Certificate of Credit Counseling and Debt Repayment Plan, if applicable;.Section 109(h)(3)
                     certification or § 109(h)(4) request, if applicable. If applicable, the Certificate of Credit Counseling and Debt Repayment Plan must be filed with the
                     petition or within 14 days. If applicable, the § 109(h)(3) certification or the § 109(h)(4) request must be filed WITH the petition. Fed.R.Bankr.P.
                     1007(b)(3), (c).

                     Statement disclosing compensation paid or to be paid to a "bankruptcy petition preparer" (Director's Form 2800). Required if a "bankruptcy petition
                     preparer" prepares the petition. Must be submitted WITH the petition. 11 U.S.C. §110(h)(2).

                     Statement of Your Current Monthly Income (Official Form 122B). Required if the debtor is an individual unless the case is filed under subchapter V.
                     Must be filed with the petition or within 14 days. Fed.R.Bankr.P. 1007(b), (c).

                     For Individual Chapter 11 Cases: List of Creditors Who Have The 20 Largest Unsecured Claims Against You And Are Not Insiders (Official Form
                     104). Or Chapter 11 Or Chapter 9 Cases: List of Creditors Who Have The 20 Largest Unsecured Claims And Are Not Insiders (Official Form
                     204). Must be filed WITH the petition. Fed.R.Bankr.P. 1007(d).

                     Names and addresses of equity security holders of the debtor. Must be filed with the petition or within 14 days, unless the court orders otherwise.
                     Fed.R.Bankr.P. 1007(a)(3).

                     Schedules of Assets and Liabilities (Official Form 106 or 206). Must be filed with the petition or within 14 days. Fed.R.Bankr.P. 1007(b), (c).

                     Schedule of Executory Contracts and Unexpired Leases (Schedule G of Official Form 106 or 206). Must be filed with the petition or within 14 days.
                     Fed.R.Bankr.P. 1007(b), (c).

                     Schedules of Current Income and Expenditures. If the debtor is an individual, Schedules I and J of Official Form 106 must be used for this purpose.
                     Must be filed with the petition or within 14 days. 11 U.S.C. § 521(1) and Fed.R.Bankr.P. 1007(b), (c).

                     Statement of Financial Affairs (Official Form 107 or 207). Must be filed with the petition or within 14 days. Fed.R.Bankr.P. 1007(b), (c).

                     Copies of all payment advices or other evidence of payment received by the debtor from any employer within 60 days before the filing of the petition.
                     Required if the debtor is an individual. Must be filed WITH the petition or within 14 days. Fed.R.Bankr.P. 1007(b), (c).

                     Statement disclosing compensation paid or to be paid to the attorney for the debtor (Director's Form 2030), if applicable. Required if the debtor is
                     represented by an attorney. Must be filed within 14 days or any other date set by the court. 11 U.S.C. § 329 and Fed.R.Bankr.P. 2016(b).

                     Certification About a Financial Management Course (Official Form 423), if applicable. Required if the debtor is an individual and §1141(d)(3) applies,
                     unless the course provider has notified the court that the debtor has completed the course. Must be filed no later than the date of the last payment under the
                     plan or the filing of a motion for a discharge under §1141(d)(5)(B). 11 U.S.C. §1141(d)(3) and Fed.R.Bankr.P. 1007(b)(7), (c).

                     Statement concerning pending proceedings of the kind described in §522(q)(1), if applicable. Required if the debtor is an individual and has claimed
                     exemptions under state or local law as described in §522(b)(3) in excess of $170,350.* Must be filed no later than the date of the last payment made under
                     the plan or the date of the filing of a motion for a discharge under §1141(d)(5)(B). 11 U.S.C.§1141(d)(5)(C) and Fed.R.Bankr.P. 1007(b)(8), (c).


*
    Amount subject to adjustment on 4/01/22 and every three years thereafter with respect to cases commenced on or after the date of adjustment.
        Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
